Exhibit 10.1

FOURTH AMENDMENT

TO THE INGERSOLL-RAND COMPANY

ELECTED OFFICER SUPPLEMENTAL PROGRAM II

WHEREAS, Ingersoll-Rand Company (the “Company”) adopted the Ingersoll-Rand
Company Elected Officer Supplemental Program II (the “Plan”), which was
originally effective on January 1, 2005, and subsequently amended and restated
effective January 1, 2009;

WHEREAS, section 8.2 of the Plan provides that the Plan may at any time and from
time to time be amended by the Board (as defined in the Plan) or Compensation
Committee (as defined in the Plan); and

WHEREAS, the Compensation Committee of Ingersoll-Rand plc has decided at its
February 1, 2011 meeting to cease eligibility to participate in the Plan to any
employee who is either: (i) hired after March 31, 2011 or (ii) elected as an
officer of the Company or Ingersoll-Rand plc. after April 30, 2011.

NOW THEREFORE, the Plan is, hereby, amended as described below:

1. Section 2.1 of the Plan is amended by adding the following at the end
thereof:

“Notwithstanding the foregoing, no individual hired after March 31, 2011 or who
becomes an Elected Officer after April 30, 2011 shall commence participation in
the Program.”

2. Except as specifically set forth herein, all other terms of the Plan shall
remain in full force and effective and are hereby ratified in all respects.

IN WITNESS WHEREOF, the Company has had its duly authorized representative sign
this Amendment as of this 2nd day of February 2011.

 

INGERSOLL-RAND COMPANY By:  

    /s/ Barbara A. Santoro

Name:   Barbara A. Santoro Title:   Vice President & Secretary

 

1